 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 330R&S Truck Body Company, Inc. and National Con-ference of Firemen and Oilers, Service Employ-ees International Union, AFLŒCIO.  Cases 9ŒCAŒ34153, 9ŒCAŒ34428, and 9ŒRCŒ16781 February 15, 2001 DECISION, ORDER, AND DIRECTION BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On April 6, 1999, Administrative Law Judge Steven M. Charno issued the attached decision.  The Respondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, R&S Truck Body Company, Inc., Allen, Kentucky, its officers, agents, successors, and assigns, shall take the action set forth in the Order. IT IS FURTHER ORDERED that the challenges to the ballots of the following employees are overruled:  Greg Adkins, Michael Auxier, Ernie Blevins, Nero Blevins, Ronnie Castle, Terry Chaffins, William Chandler, Ervin Collins, Thomas Floyd, Jeff Howard, DeWayne Ken-drick, Willis Matthews, Ray Knott, Eric Newberry, Greg Tackett, Randy Wiley, and Mike Williamson. IT IS FURTHER ORDERED that Case 9ŒRCŒ16781 is severed from Cases 9ŒCAŒ34153 and 9ŒCAŒ34428, and that it is remanded to the Regional Director for Re-gion 9 for action consistent with the Direction below. DIRECTION IT IS DIRECTED that the Regional Director for Re-gion 9 shall, within 14 days from the date of this deci-sion, open and count the ballots of the employees listed above, and that he shall prepare and serve on the parties a revised tally of ballots.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  In addition, some of the Respondent™s exceptions allege that the judge™s rulings, findings, and conclusions demonstrate bias and prejudice.  On careful examination of the judge™s decision and the entire record, we are satisfied that the Respondent™s contentions are without merit. If the revised tally of ballots in this proceeding reveals that the Petitioner has received a majority of the valid ballots cast, the Regional Director shall issue a certifica-tion of representative.  If, however, the revised tally of ballots shows that the Petitioner has not received a ma-jority of the valid ballots cast, the Regional Director shall set aside the election and conduct a new election when he deems the circumstances permit the free choice of a bar-gaining representative.  Deborah Jacobson, Esq. and Theresa Donnelly, Esq., for the General Counsel. David K. Montgomery, Esq. and Heather L. Thurston, Esq. (Keating, Muething & Klekamp, P.L.L.), of Cincinnati, Ohio, for the Respondent. Robert L. Templeton, Esq., of Ashland, Kentucky, for the Charging Party. DECISION STEVEN M. CHARNO, Administrative Law Judge.  In re-sponse to charges timely filed, a consolidated complaint was issued on June 6, 1997, which alleged that R&S Truck Body Company, Inc. (Respondent) violated Section 8(a)(1) and (3) of the National Labor Relations Act (the Act), by unlawfully dis-criminating against its employees and interfering with their exercise of protected rights.  Respondent™s answer denied the commission of any unfair labor practice.1 A hearing was held before me in Prestonsburg, Kentucky, on July 8Œ9 and September 23Œ24, 1997.  The record was held open for the receipt of late-filed exhibits until October 2, 1997.  Simultaneous posthearing briefs were thereafter submitted by the General Counsel and Respondent under extended due date of December 11, 1997; the Charging Party filed a brief on De-cember 15.2 FINDINGS OF FACT I.  JURISDICTION Respondent, a corporation with facilities in Allen, Kentucky, is engaged in the manufacture of truck bodies.  Respondent™s manufacturing operation is divided into four departments:  Steel, aluminum, ﬁPage,ﬂ and Installation.  During the 12 months preceding issuance of the complaint, Respondent, in the course of its business, sold, and shipped goods valued in excess of $50,000 to points outside the State.  It is admitted, and I find, that Respondent is an employer engaged in commerce within the meaning of the Act. The National Conference of Firemen and Oilers, Service Employees International Union, AFLŒCIO (Union) is a labor organization within the meaning of the Act.  1  The complaint and answer were further amended during the hear-ing in response to newly discovered evidence. 2  By motion served December 13, 1997, counsel for the Charging Party seeks permission to file an untimely brief.  For the reasons de-tailed in that motion, permission is granted. 333 NLRB  No. 50  R&S TRUCK BODY CO. 331II.  ALLEGED UNFAIR LABOR PRACTICES
3 A.  Background 
In late May 1996,
4 Respondent™s general manager, Charles 
Collins, was told by a vendor that some of Respondent™s em-
ployees were interested in organizing a union.  Collins so in-
formed Respondent™s president, William Smith Sr., who held a 
series of employee meetings in 
June or early July at which un-
ionization was discusse
d.  During at least one of these meet-
ings,5 Smith Sr. told his employees that (1) Respondent was 
ﬁbursting at the seamsﬂ with 
orders and was building a new 
plant, (2) the employees should not sign union cards, and (3) 
Smith would close the plant before allowing his employees to 
bring in a union.
6 In early July, employee Mark Salyer spoke with three other 
employees in the presence of Fo
reman Bobby Hyden, an admit-
ted supervisor.  Employee Hassel Hall asked Hyden if the latter 

knew anything about the Union and Hyden replied in the nega-
tive.  When Hall said the Union would be a good thing, bring-
ing better pay and benefits, Saly
er responded that felt that he 
was undercompensated and woul
d be ﬁall forﬂ a union which 
improved his working conditions.
7  About 6 months prior to 
this, employee Thomas Floyd had spoken favorably about un-

ionization to his immediate supervisor, Tony Culver, and the 
then-Plant Manager Mike Langfield.8 On July 12, Respondent laid off employees Floyd, Salyer, 
Mark Fraley, Craig Hall,
9 Chris Pence, Jim Smith Jr., and 
Grady Yates.  Each employee received a notice signed by Re-
spondent™s plant manager, Bill
 Smith Jr., which stated: 
 Due to present economic cond
itions and lack of orders, 
we are forced to have a layoff effective this date. 
.  .  .  . 
We view this as a tempor
ary situation and hope for 
new orders in the near future that would make a recall pos-
sible.                                                            
                                                           
3  Except as indicated, the following findings are based on uncontro-
verted evidence. 4  All dates hereinafter are 
1996, unless otherwise indicated. 
5  Smith Sr. testified that this
 meeting took place on June 4, 1996. 
6  The first two statements in text are based on the credited testimony 
of employee Ray Knott, which testimony was supported by Smith™s 
purported script.  The third statement is based on the patently unre-
hearsed and mutually corroborative 
testimony of Knott and employees 
Greg Adkins, Ricky Blevins, Terry Chaffins, Mark Salyer, and Randy 
Wiley.  Smith denied making the threat attributed to him and provided 
a document bearing the caption ﬁInformation Read To Employees June 

4, 1966,ﬂ which did not contain the threat.  The use of the past tense in 
the document™s caption, together with the fact that none of the employ-
ees recalled Smith using a script at th
e meeting in question, suggest that 
the document was prepared after the mee
ting, rather than used during it.  
The fact that some employees who 
attended the meeting did not recall 
whether Smith Sr. made the statement attributed to him is of limited 
probative value.  For these reasons and based on my observation of the 
witnesses while in the hearing room
, I credit the employees over Smith. 
7  This finding is based on Sa
lyer™s uncontroverted account. 
8  This finding is based on Fl
oyd™s uncontroverted testimony. 
9  Craig Hall, who is so denominated in his layoff notice, is some-
times referred to in the transcript as ﬁGregﬂ Hall. 
Smith Jr. also met individually with Floyd and Salyer, iterating 
the temporary nature of the layoff and telling each employee to 
expect to be recalled when business was better.
10  The person-nel files of the laid-off empl
oyees contain ﬁDo Not Rehireﬂ 
instructions. 
B.  August
11 Subsequent to the employee 
meetings conducted by Smith 
Sr., employees Jeff Howard and Ray Knott,
12 after hearing rumors that Respondent™s mana
gement ﬁhad our name al-ready,ﬂ decided to contact the 
Union.  They spoke with em-
ployee Greg Adkins, who contacted the Union™s national organ-
izer, Johnny Thacker; the latter scheduled a union meeting for 
August 1.  Adkins, Howard, Knott, Barry Bailey, Ricky 
Blevins, William Chandler, an
d Bobby Rowe, all of whom 
were employees in Respondent™s aluminum department, there-
after participated in discussions concerning the Union and the 
upcoming meeting.  On the morn
ing of August 1, James Riley 
Hall, aluminum department foreman and an admitted supervi-
sor, approached employee Terr
y Chaffins and warned him to 
ﬁstay out of the huddles.ﬂ
13  Chaffins did so.  That afternoon, 
Hall directed Chandler, Howard, and Eric Newberry to report 
Smith Jr. who informed at least one of them that that Respon-
dent was ﬁgoing to have to let some of [them] go for a little 

while.ﬂ
14  The three received layoff notices which contained 
language identical to that quoted above from the July 12 notice. 
 10  Floyd and Salyer testified to th
is effect, while Sm
ith Jr. testified that (1) the layoffs were not due to ﬁeconomic conditions,ﬂ (2) the 
layoffs were permanent, not tempor
ary, and (3) he had never spoken 
with the employees.  I credit the employees™ testimony over that of 
Smith Jr., whom I found to be a co
mpletely unreliable witness for the 
following reasons:  (1) his demeanor while testifying did not inspire 
confidence in his veracity, (2) he wa
s repeatedly forced to change his 
story during cross-examination, (3) his accounts were often improbable, 
illogical or internally inconsistent
 and (4) his testimony was sometimes 
evasive and frequently 
in direct conflict with documentary evidence 
taken from Respondent™s files. 
11  There is evidence of a conversation, which ﬁprobablyﬂ took place 
in August, between employees Greg Tackett and Ray Hall.  The latter 
was (1) J. R. Hall™s brother, (2) one
 of Respondent™s supervisors from 
October 18, 1993, until his June 20, 
1996 discharge, and (3) a statutory 
employee from his July 
15, 1996 rehire until the 
conversation.  Citing 
Beaird Industries,
 311 NLRB 768 (1993), and 
United Cloth Co
., 278 
NLRB 583 (1986), the General Counsel contends that Ray Hall was 
Respondent™s agent at the time of 
the conversation.  Unlike the cases 
relied on by the General Counsel, there is no evidence here that (1) the 
listener believed or had reason to be
lieve that the speaker was a mem-
ber of or still had authority to speak for the employer™s management or 
(2) a close family bond existed between the speaker and the employer™s 
owner which might give rise to apparent authority.  I must therefore 
reject the General Counsel™s contention. 
12  Ray Knott, who is so identified in Respondent™s personnel re-
cords, is sometimes referred to 
in the transcript as ﬁKnot.ﬂ 
13  Chaffins credibly testified to this effect. 14  Howard™s testimony to this eff
ect is supported by (1) the layoff 
notices admittedly signed by Smith Jr. and (2) the August 1 memo to 

Smith Jr. from his superior which 
directed the layoff and stated 
ﬁ[m]aybe sales will improve enough a little later so that we can add 
people back to these positions . . . .ﬂ 
 Smith Jr. testified that the layoffs 
were permanent, not temporary, and 
that he had no conversations with 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 332The next day, Knott asked J. R. Hall why Chandler and 
Howard had been laid off.  Hall replied that he ﬁwished he 
could tell [Knott] but 
it was out of his hands.ﬂ
15  The same day, 
Chaffins asked Hall if the latt
er thought the three laid-off em-
ployees would be recalled.  Ha
ll responded that they would 
never be called back because they
 had been ﬁtalking Union.ﬂ   
When Chaffins insisted that it was ﬁjust small talk,ﬂ Hall stated 
that Respondent™s management 
thought that (1) Chandler was 
the leader and (2) ﬁall the Union talk is coming from the alumi-
num Shop.ﬂ16  Also on August 2, Foreman William Maynard, 
an admitted supervisor, called aside ﬁPageﬂ department em-
ployees Dave Maynard, who wa
s William™s brother, and Elmer 
Watkins to let them ﬁknow what was going on.ﬂ  The supervi-
sor told them that ﬁthe reason them boys got laid off was for 
talking about the Unionﬂ and that
 John, a parts cleaner in the 
ﬁPageﬂ department, had been laid off because Human Re-

sources found that he had been 
ﬁcausing problems at the last 
place he worked.ﬂ
17 During the last 2 weeks of August, J. R. Hall had conversa-
tions about the organizing campai
gn with several employees.  
On August 16, Hall told Chaffins 
that he had seen Chaffins and 
Knott leave for the union meeting the night before and warned 
ﬁthat™s going to get you in a lo
t of troubleﬂ; Chaffins responded 
ﬁI can™t help it James, I™ve got to do something.ﬂ
18  Thereafter, 
Hall told Chaffins and employee Ricky Blevins that ﬁyou boys 
are going to be nextﬂ
19 and, separately, told Chaffins and Adam 
                                                                                            
                                                           
the laid off employees.  For the reasons set out in this and prior foot-
notes, I do not credit Smith Jr. 
15  Knott credibly so testified. 
16  Chaffins so testified with convincing detail.  Hall, who responded 
with a general, summary denial, testif
ied (1) in an inconsistent and self-contradictory manner concerning 
his knowledge of employees™ union 
activities and (2) in a manner directly contradicted by Foreman Hyden 

concerning the degree of interaction between Respondent™s supervisors 
and its labor consultant.  Respondent
 argues on brief that Hall™s failure 
to tell Knott the reason for the layoff
s, while revealing those reasons to 
Chaffins, effectively invalidates both accounts.  Because I have no 
difficulty with the concept that Ha
ll might have reason to be more 
forthcoming with a long-standing em
ployee than with one of less ten-
ure, I must reject the argument.  For the foregoing reasons and based on 

the witnesses™ demeanor while tes
tifying, I credit Chaffins over Hall. 
17  Watkins so testified, while William Maynard denied the state-
ments attributed to him.  Watkins was a straightforward witness who 

(1) testified consistently on direct and cross-examination, (2) provided 
convincing detail, (3) candidly made
 admissions damaging to the Un-
ion, and (4) was still in Respondent™s 
employ at the time he testified.  
See Unarco Industries,
 197 NLRB 489, 491 (1972).  Contrary to Re-
spondent™s argument on brief, I find Human Resources Manager 

Boduch™s testimony concerning the period he was on a leave of absence 
to be too confused to be of probative value.  For the foregoing reasons, 
as well as the witnesses™ demea
nor, I credit Watkins™ account over 
Maynard™s summary denial. 
18  Chaffins credibly so testified, while Hall generally denied spying 
on employees and making threats.  
Based on the reasons set out above, 
I credit Chaffins over Hall. 
19  Chaffins™ credible testimony 
to this effect was supported by 
Blevins™ testimony that Hall had told the two of them that they were 
ﬁgone.ﬂ  Hall generally denied havi
ng made any threats.  For the rea-
sons set out above, I again credit Chaffins over Hall. 
Swiney that ﬁit™s going to happen to you sooner or later.ﬂ
20  Independently, Hall told Swiney 
that ﬁhe knowed what we was 
doing and it was going to cause him to lose his job.ﬂ
21  Toward 
the end of the month, Hall was approached by employee Bob 
Hall who pointed out that the workload was increasing and 
asked when Respondent was going to bring back the laid-off 
employees; J. R. Hall, in Adki
ns™ presence, replied ﬁthey™ll 
never bring those boys back because of the Union.ﬂ
22  On Au-gust 27, the day after Ronnie Ca
stle signed a union petition on 
the road outside Respondent™s 
facility at quitting time, Hall 
remarked ﬁthere goes another oneﬂ as Castle went by.
23  Also 
around August 27, Hall approached
 Adkins and, implicitly referring to a decision to distribute literature reached at the 
union meeting the night before, as
ked ﬁwhat time is them boys 
going to handbill out there?ﬂ
24 Later that day, Hall again ap-
proached Adkins, stating ﬁbecause you boys bring that damn 
Union in here I™m going to lose my job.ﬂ
25 During the last third of August, Smith Jr. had two encounters 
involving the Union.  The firs
t took place on approximately 
August 20, when Smith Jr. called in Nero Blevins, a crew 
leader and assistant foreman (both nonsupervisory positions) 
who had not hitherto openly supported the Union, and asked 
whether the latter had ﬁheard anything about the Union.ﬂ  When 
Blevins responded affirmatively, 
Smith Jr. asked him to ﬁinflu-
ence the younger employees, that
 [unionization] wasn™t good 
for R&S.ﬂ  When Blevins hedged, asking if he might receive 
additional pay for serving as an assistant foreman, Smith Jr. 
responded that he would ﬁsee what he could do . . . come . . . 
evaluation time.ﬂ
26  The second encounter began on August 21, 
when Smith Jr. issued a written warning prepared by J. R. Hall 

to employee Bobby Rowe.  According to the text of the warn-
ing from Rowe™s personnel file, the nature of his ﬁviolationﬂ 
was ﬁUnion Activityﬂ which cons
isted of ﬁtalking to people during work about [the] union.ﬂ 
 It appears uncontested that 
Respondent™s employees are allowed to discuss sports and do-

mestic matters during working hours.
27  On August 22, Rowe 
approached Smith Jr. and request
ed a voluntary layoff.  Smith 
Jr. responded that there was no lack of work which would jus-

tify a layoff and stated that Rowe would have to resign.  When 
Rowe, who had received a good performance evaluation less 
than a month before, did so, Respondent placed the following 
 20  For the reasons set out above and based on the witnesses™ de-
meanor while testifying, I credit Cha
ffins to this effect over Hall™s 
general denial. 
21  Swiney so testified and, based on the reasons set out above and on 
the witnesses™ demeanor, I cred
it him over Hall™s general denial. 
22  Adkins, who was still employed by Respondent when he took the 
stand, so testified.  See Unarco Industries
, supra.  Hall generally de-
murred.  For the reasons set out above, I credit Adkins over Hall. 
23  Castle credibly so testified and, for the reasons detailed above, I 
credit his account over Hall™s denial. 
24  Adkins credibly so testified and, for the reasons discussed previ-
ously, I credit his account over Hall™s denial. 
25  For the reasons set out above, I credit Adkins™ testimony to this 
effect over Hall™s general denial. 
26  Nero Blevins testified cogently
, consistently and without contro-
version concerning this conversation, and I credit him. 
27  During his cross-examination, Smith Jr. made an admission to 
this effect.  R&S TRUCK BODY CO. 333notation on his employment record:  ﬁDo Not Rehire . . . Refer 
To File.ﬂ  There is no evidence that any other employee who 
voluntarily quit was comparably treated.
28 On August 22, employees Ne
ro Blevins, DeWayne Ken-
drick, and Randy Wiley first at
tended a union meeting, during 
which each signed the Union™s representation petition.  The 
following day, the three employees were told to report to Smith 
Jr.™s office.  When they arrived, they were (1) informed that 
they were suspended for threat
ening and harassing unidentified 
fellow employees, (2) not told the nature of the alleged threats 

and harassment, and (3) assured that an investigation would be 
conducted before any further act
ion was taken by Respondent.  
On August 26, Respondent termin
ated all three employees.  
Internal appeals by Kendrick and Wiley resulted in their dis-

charges being upheld on Septembe
r 5.  When Blevins tried to 
file an appeal around September 10,
29 Collins rejected it, saying 
that they weren™t going to change their minds about the dis-
charges.
30  It appears uncontested that ﬁ[t]here really was no 
investigationﬂ
31 and that the totality of
 Respondent™s investiga-
tive efforts consisted of (1) an August 23 tape recording of 
harassment complaints by employees Leroy Cox and Moses 
Frasier, (2) Smith Jr. ascertaining that neither Cox nor Frasier 
could recall whether there were any witnesses to the alleged 
harassment and (3) Smith Jr. asking Collins whether Cox and 
Frasier could be believed.
32  It also appears uncontested that, 
prior to termination, Blevins, 
Kendrick, and Wiley were never 
(1) told the identity of their accu
sers, (2) informed of the nature 
of the accusations made against them, or (3) asked for their 

versions of events or for the names of witnesses.  Smith Jr. 
reasoned that such a confronta
tion was not required because he had already decided to believe C
ox and Frasier.  Smith Jr. fur-ther illogically contended that 
he did not need to assess the 
credibility of Blevins, Kendrick, and Wiley
33 before firing them 
because (1) they failed to deny the alleged facts underlying 
their suspensions, which facts were concededly unknown to 
them, and (2) there were inconsistencies in the stories told by 

Kendrick and Wiley 
after they were discharged. 
During a lunch hour in August, employee Greg Tackett, who 
had been discussing the Union with a group of employees at a 
table in Respondent™s cafeteria, ro
se to his feet and loudly com-
mented ﬁCharles Collins started the Union when he fired Mike 
Langfield.ﬂ  Immediately ther
eafter, Foreman Hyden called 
Smith Jr. on a two-way radio and asked to see him im-
                                                          
                                                           
28  Findings concerning Rowe™s warning and departure from Re-
spondent™s employ are based on th
e documentation in his personnel 
file.  To the extent that Smith Jr
.™s testimony may be thought inconsis-
tent with those documents or to de
ny the relationship between the ﬁDo 
Not Rehireﬂ decision and the August 
21 warning, I do not credit Smith 
Jr. for the reasons set forth in prior footnotes. 
29  Collins conceded that the employees were not given a deadline by 
which to appeal. 30  Blevins credibly testified to th
is effect without controversion. 
31  Smith Jr. testified to this
 effect on cross-examination. 
32  Smith Jr. so testified. 
33  Smith Jr. conceded that he di
d not ask Collins whether Blevins, 
Kendrick, and Wiley 
could be believed. 
mediately.
34  On August 25 or 26, Hyden asked Mitchell Goble 
if the latter knew why Blevins, Kendrick, and Wiley had been 
suspended.  When Goble suggested that Hyden was aware of 
the reason, Hyden responded a
ffirmatively, stating ﬁI™ve 
warned them boys about getting mixed up in that Union 
stuff.ﬂ35  In an August 28 conversation with employees Brad 
Meadows and Donald Morrison, Hyden agreed that Smith Sr. 

ﬁwould shut down before he woul
d let it go Union or let anyone 
try to control his company.ﬂ
36  The next day Hyden, while driv-
ing Morrison to the hospital after a forklift accident, said he 
didn™t know how Morrison felt about the Union but that Smith 
Sr. had said that (1) he didn™t have any of his own money in-
vested in a proposed, nearby expansion site and (2) he would 
close his Kentucky facilities an
d go to Florida (where Respon-
dent concededly had an unused truck body manufacturing facil-
ity
37) ﬁbefore he™d let it go Union.ﬂ
38 At a mandatory captive audien
ce meeting for Respondent™s 
employees which took plac
e on or about August 26,
39 Collins 
made a presentation about the 
Union™s organizing campaign, copies of which were handed 
out, which contained the follow-ing language:  AT THIS POINT, ALL THIS ACTIVITY IS SERVING NO 

ONE.  IT™S AFFECTING PRODUCTION PROFITS AND 
YOUR PROFIT SHARING MONEY. . . .  IF THEY GET A 
LARGE ENOUGH NUMBER OF LEGITIMATE PEOPLE 
TO SIGN THE PETITION, WE WILL DO WHATEVER IS 
NECESSARY IN THE FUTURE TO MAKE SURE R/S 
REMAINS A NON-UNION MANUFACTURER. . . .  YOU 
HAVE A CHOICE!  DON™T LET PEOPLE PRESSURE 
YOU INTO DOING SOMETHING AGAINST YOUR 
WILL.  DON™T LET ANYONE INTIMIDATE OR 
THREATEN YOU.  PLEASE LET US KNOW IF ANY OF 
THESE TACTICS HAPPEN.
40  At the close of business on August 29, J. R. Hall informed 
aluminum department employees 
Greg Adkins, Ernie Blevins, Ronnie Castle, Terry Chaffins, 
Adam Swiney, Greg Tackett, 
and Mike Williamson that they were being laid off for lack of 
work.  Each of the employees was given a notice from Smith Jr. 
 34  Tackett and Rodney Goble Sr. so testified.  Hyden, who denied 
making the call, displayed poor recall of his training as a supervisor 
during an organizing campaign and mo
st of his testimony on direct 
examination was elicited in respon
se to highly suggestive, leading 
questions by Respondent™s counsel.  For these reasons and based on the 

witnesses™ demeanor, I credit 
Tackett and Goble over Hyden. 
35  I credit Goble™s uncontroverted testimony to this effect.  Because 
the leading question addressed to Hyden was phrased prospectively, his 

response did not constitute a denial of the comment attributed to him. 
36  Morrison so testified in a convincingly detailed and consistent 
manner.  For the reasons set out above and based on the witnesses™ 

demeanor, I credit Morrison over Hyden™s denial. 
37  Smith Sr. testified to th
e existence of 
this facility. 38  For the reasons set forth previously, I credit Morrison™s testimony 
to this effect over Hyden™s partial denial. 
39  The date of the meeting is 
drawn from Ray Knott™s testimony, 
which is supported by the April 8, 1997 affidavit of Rodney Goble Sr. 

placing the meeting in August. 
40  This language is taken directly
 from Respondent™s handout at the 
meeting. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 334which stated ﬁ[d]ue to present economic conditions and lack of 
orders, we are forced to have a reduction in force effective this 
date.ﬂ  After the other employees had left, Chaffins approached 
J. R. Hall and asked the reason for the layoff.  Hall replied ﬁyou 
know why you™re getting laid off . . . it was over you talking 
Union . . . you knowed what you was getting yourself into . . . ﬂ 
and asked whether Ray Knott wa
s ﬁin on it.ﬂ  When Chaffins 
responded in the affirmative, Hall asked if Knott was ﬁthe 
leader.ﬂ  Chaffins replied, ﬁI can™t answer that question Jamesﬂ 
and left.41  The following day, Knott returned from vacation 
and was laid off.  All eight of the laid-off employees had signed 
the union representation petition prior to the layoff. 
On August 30, Steel Department Foreman Sy Hamilton, an 
admitted supervisor, departed from his usual custom by visiting 
Ricky Blevins in the latter™s work area.  Hamilton asked the 
location of Mike Williamson, Blevins replied that Williamson 
had been laid off, Hamilton as
ked if Williamson was ﬁone of 
themﬂ and, in response to Blevins™ query as to Hamilton™s 

meaning, the latter responded ﬁyou know.ﬂ
42 Also on August 30, the Union filed the representation peti-
tion which initiated Case 9ŒRCŒ16781. 
C.  September 
On September 6, Chaffins a
nd Knott, while visiting Respon-
dent™s facility to pick up their paychecks, spoke with Smith Jr.  
Knott asked why Respondent laid him off rather than transfer 
him to another position in accord with the policy articulated in 
the employee handbook.  Smith Jr
. replied, ﬁthere are no open-
ings now . . . as soon as works [sic] picks up you all will be 
hired back . . . .ﬂ
43  The same day, Respondent sent letters to the 
employees laid off on July 12 and August 1 stating ﬁ[b]ecause 
of the permanent nature of the August 29, 1996 reduction in 
force, we need to change your layoff status to permanent reduc-
tion in force.ﬂ 
Between 2 and 3 weeks after handing out union literature in 
Respondent™s parking lot in the pr
esence of J. R. Hall, Hyden, 
and Smith Jr., Mitchell Goble wa
s suspended and terminated on 
September 19 by Smith Jr., pur
portedly for violating Respon-
dent™s attendance policy.  Gobl
e was not issued an August 22 
attendance warning purpor
tedly given to him.
44  After Goble 
missed work on September 18, 
he arrived at Respondent™s 
facility on September 
19 with documentation that pregnancy 
complications had required him to 
take his wife to the hospital 
                                                          
                                                           
41  Findings concerning this conversation are based on Chaffins™ tes-
timony, which I credit over Hall™s general denial for the reasons set out 
above. 
42  Blevins credibly so testified without controversion. 
43  Chaffins™ credible testimony 
concerning the exchange was sup-
ported in part by Knott.  To the ex
tent that Smith Jr.™s testimony is 
thought to be inconsistent with th
at of Chaffins and Knott, I do not 
credit Smith Jr. for the reasons 
set forth in prior footnotes. 
44  Goble™s testimony that he ha
d never seen the August 22 warning 
before his discharge is supported by the fact that the warning did not 
bear his signature, unlike the other di
sciplinary actions in his file.  On cross-examination, Smith Jr.™s testimony concerning the missing signa-
ture was confused and internally inconsistent and he could not recall 
the circumstances surrounding the August 22 warning or identify the 
conduct for which Goble allegedly recei
ved it.  For the reasons set out 
in this and prior footnotes, I do not credit Smith Jr. 
the day before.
45  A September 19 notation in Goble™s person-
nel file indicates that anothe
r employee had reported to Re-
spondent that Goble had attende
d a union meeting the day be-
fore.  The record contains no evidence of any legitimate reason 
why the comment should appear on the papers relating to 
Goble™s discharge, since the 
meeting in question took place 
after Goble™s scheduled working hours.
46 D.  October 
During the week preceding the October 11 representation 
election, Respondent held a series of mandatory captive audi-

ence meetings at a local hotel.  At one meeting for second-shift 
employees, Hal Craft, an agent of Respondent,
47 stated ﬁBill 
Smith did not have to put his plan
t here . . . he could shut it 
down any time he wanted to.ﬂ  
In response to Craft™s request for corroboration, Smith Sr. then confirmed that he could ﬁjust 

close down the whole shop.ﬂ
48 On the evening of October 10, the Union held a voluntary 
rally attended by 50 to 60 of Re
spondent™s employees at a state 
park near the facility.  Based 
on advice that Craft had been 
telling Respondent™s employees that the Union™s contract with 
Cook Family Foods only provided for 5-cent annual wage in-
creases,
49 Daniel Anderson Jr., the Union™s vice president, 
showed the employees a copy 
of the Cook Family Foods con-
tract which he said permitted total hourly wage gains of ap-

proximately $2 over the contract™s 4-year life.
50  45  Goble so testified and the documentation upon which he relied is 
of record. 
46  For the reasons set out prior fo
otnotes, I do not credit Smith Jr.™s 
testimony that he did not consider 
the comment when deciding to dis-
charge Goble. 47  My finding concerning agency is based on Smith Sr.™s admission 
that he hired Craft who conducte
d the captive audience meetings, as 
well as uncontroverted employee te
stimony that Craft conducted those 
meetings in Smith Sr.™s presence. 
48  Findings concerning this meeting are based on the mutually sup-
portive and credible testimony of employees Rodney Goble Jr. and 
Douglas Isaac.  Smith Sr. admitted 
attending the meeting run by Craft 
but did not attempt to refute the 
account given by Goble and Isaac.  
While Craft testified in contravention of a portion of the two employ-
ees™ testimony, he refused to answer questions relevant to the issue of 
his bias, thereby demonstrating a total 
lack of respect for his oath to tell the whole truth, as well as contempt for the processes of this Board.  
For this reason and based strongly on his demeanor while in the hearing 
room, I refuse to credit any of Craft™s testimony which might be 

thought favorable to Respondent. 
49  For the reasons set forth previous
ly, I reject Craft™s testimony that 
he did not make the statement in question. 
50  These findings are based on A
nderson™s testimony, which is sup-
ported by the contract in question. 
 Employee Ritchie Martins testified 
on behalf of Respondent that Craft had showed him a copy of the con-

tract with wage rates of ﬁlike seven somethingﬂ and that the wage rates 
in a contract displayed at the union 
meeting were $1.50 to $2 higher.  
Martins did not testify that the Unio
n had characterized Craft™s copy of 
the contract as a ﬁfakeﬂ (an affidavit 
prepared by Respondent contains a 
reference to this effect); indeed, 
Martins was not even able to recall 
who spoke about the contract™s wage rates on behalf of the Union.  
Martins was a troubling witness for a nu
mber of reasons:  (1) his testi-
mony was confused and he clearly had no present recollection at the 
time he testified as to any relevant
 probative fact, (2) his description of 
the way wages were set forth in the Cook Family Foods contract is 
 R&S TRUCK BODY CO. 335On October 11, Thomas Floyd 
arrived at Respondent™s plant 
in order to vote in the representation election.  After being told 
by Respondent™s Receptionist that he was ineligible to vote, 
Floyd was ushered outside by Hyden.  The two talked about 
Floyd getting his job back with
 Hyden stating that ﬁbusiness 
was picking back up . . . and they were talking about starting 
the job back on second shift.ﬂ  Hyden went on to state that (1) 
ﬁright now was a bad time to be in the facilities . . . since all 
this Union stuff was going on,ﬂ (2) it was ﬁ[b]est to leave eve-
rything aloneﬂ and ﬁbest not to get involvedﬂ and (3) Floyd 
should call him later at home concerning the job.
51 Also on October 11, Smith Jr. approached employee William 
Ward outside a door to the faci
lity and began a conversation 
which included (1) Smith Jr.™s acknowledgment that Respon-

dent had made mistakes in the past, (2) Ward™s agreement and 
(3) the new Plant Manager™s entreaty:  ﬁgive me a chance, 
that™s what I™m here for, 
to correct those mistakes.ﬂ
52 The October 11 election was conducted for employees in the 
following stipulated unit:   
 All full-time and regular part-time production and mainte-
nance employees employed by Respondent at its main and 
ﬁPageﬂ facilities located at 5165 Kentucky Route 1428, Allen, 
Kentucky, including, but not limited to crew leaders, miscel-
laneous labor, welders, janitors
, power take-off, truck drivers, 
electricians, mechanics, aluminum wash, quality control in-

spectors, painters, clean-up/production, forklift operators, out-
side clean-up, small parts, spec
ial equipment operators, fitters, 
tackers, press/shear, trailer assembly, parts runner, parts win-

dow clerk, receiving clerk, shipping clerk, shipout clerk and 
UPS shipping clerk, but excluding all sales persons, manage-
rial employees, office clerical employees and all professional 
employees, guards and supervisors as defined in the Act.
53  Respondent won the election by a one-vote margin of the 111 
ballots counted.  Nineteen ball
ots were challenged; 14 of the 
                                                                                            
                                                           
completely mistaken (examination of e
ither of the copies of the contract in evidence shows different wages for production and maintenance 
workers, as well as job classificat
ion and skill differentials, whereas 
Martins testified that the only wage rate differences were due to 
longevity), (3) it is uncertain 
from Martin™s conflicting accounts 
whether he actually examined a copy of the Cook Family Foods 
contract on October 10, (4) his contemporaneous hand
written notes of what occurred had been surrendered 
to Respondent and were no longer 
in existence at the time of the heari
ng, and (5) a later affidavit prepared 
by Respondent in anticipation of 
litigation, which Martins confirmed 
under oath to be ﬁexactlyﬂ the same as his handwritten notes, contained 
statements shown to be incomprehensible to him.  For the foregoing 
reasons and based heavily on his de
meanor while on the stand, I find 
Martin™s account to be unreliable. 
51  Floyd cogently so testified w
ith convincing detail, while Hyden denied a portion of the comments attr
ibuted to him.  For these reasons, 
as well as those set forth in prior footnotes, and based on my observa-

tion of the demeanor of both witne
sses while testifying, I credit Floyd 
over Hyden. 
52  Wood credibly testified to this effect, while Smith Jr. did not di-
rectly testify concerning the interchange. 
53  This unit description was drawn from the Stipulated Election 
Agreement entered by Respondent and the Union on September 10 and 
approved by the Regional Di
rector on September 12. 
challenges were interposed by a Board Agent and 5, by the 
Union. E.  Postelection Activities 
Shortly after the election, Resp
ondent eliminat
ed its second 
shift.  Of the 28 employees on the second shift at that time, 1 
left Respondent™s employ, 22 were transferred to the same posi-
tion at the same rate of pay on the first shift, 2 crew leaders 
were demoted to less-skilled installation welder positions at the 
same rates of pay, and 1 instal
lation welder was demoted to a 
less-skilled tacker position
54 at the same rate of  pay.  Only two 
employees from the second shift 
were offered a demotion to a 
first-shift position at 
reduced
 pay:
55  Rodney Goble Jr. and 
Doug Isaac.  Both men were outspoken union supporters, 
whose organizing activities dur
ing the month before the elec-
tion were known to Re
spondent™s management.56  Isaac, a 
trailer assemblyman who had b
een making $7.25 per hour on 
the second shift, was offered a $6.50-an-hour cleanup position 
on the first shift.  Isaac declined the position, explaining to 
Smith Jr. that he could not afford
 to work at the offered wage.  
The next day, Rodney Goble Jr., the parts window clerk on the 

second shift earning $6.50 an hour, was offered the same 
cleanup position at $6 an hour and accepted it, only to resign 
the following day. 
In December or the following January, Rodney Goble Jr. 
telephoned Gary May, who had been Goble™s supervisor when 
the former was a parts window clerk, and asked if May could 
help Goble get his job back; Ma
y responded that he would see 
what he could do.  Sometime 
in January, Respondent™s parts 
window clerk was discharged and the position was filled inter-
nally. Respondent has often rehired employees who quit or 
were terminated. On February 4, 1997, Robert
 Boduch, Respondent™s human 
resources manager, began calling the following former employ-
ees in order to offer them jobs
:  Greg Adkins, Ernie Blevins, 
Ronnie Castle, John McFarland, Mark Salyer, Chris Spence, 
Adam Swiney, Greg Tackett, and Mike Williamson.
57  The 
offers to known union adherents Adkins, Blevins, and Swiney 
required them to fill out applications as ﬁnew hires,ﬂ forfeit the 
seniority they had accrued, go through a probationary period, 
not take vacation for 12 months 
and for Adkins to submit to a 
new welding test and Blevins to take a cut in pay.
58 F.  Discussion 
1.  Interference with employee rights 
The record is replete with evidence of animus toward the 
Union at every level of Res
pondent™s management.  Respon-
dent™s president, Smith Sr., threatened plant closure at the out-

set of the Union™s organizing efforts in June or early July and 
 54  Smith Jr. conceded that, while 
welder is a skilled position, tacker 
is ﬁnot really classified as a skilled position.ﬂ 
55  The salaried second-shift supe
rvisor was offered a position on the 
first shift as an hourly employee. 
56  I credit the uncontroverted testimony of Goble and Isaac to this 
effect. 
57  Boduch™s contemporaneous notes so indicate. 
58  This finding is based on Boduch™s notes and the uncontroverted 
testimony of Adkins, Blevins, and Swiney.
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 336confirmed a plant closure threat made by Respondent™s con-
sultant during the week before the representation election.  
During an August 26 captive audi
ence meeting, Respondent™s 
general manager, Charles Collins, impliedly threatened profit 
sharing reductions and other unspecified reprisals for union 
involvement and encouraged employees to report union solici-
tations to Respondent.  See
 Bil-Mar Foods of Ohio,
 255 NLRB 1254 (1981).  Plant Manager Smith Jr., in addition to initiating 
the discriminatory personnel acti
ons discussed below, interro-
gated Nero Blevins, solicited his aid in campaigning against the 
Union, and impliedly promised to 
reward him for that aid.  On 
the day of the election, Smith Jr. also impliedly promised im-

proved working conditions if the Union was defeated.  All of 
these activities constitute violati
ons of Section 8(a)(1) of the 
Act. 
During the campaign, Respondent™s front line supervisors 
repeatedly delivered a double 
message that the employees™ 
union activities were known to Respondent and that Respon-
dent would punish union supporters.  Aluminum department 
employees were subjected to Foreman J. R. Hall™s (1) August 1 
admonition to stay out of discussions about the Union,
59 (2) 
August 2 declarations that Respondent™s management believed 
(a) Chandler was the leader of the organizing campaign and (b) 
the aluminum department was 
the campaign™s wellspring, (3) 
August 2 statement that the al
uminum department employees 
laid off the prior day would never be recalled because of their 
union activities, (4) August 16 comme
nt to Chaffins creating an 
impression of surveillance, (5) August 16 threat to Chaffins of 
unspecified reprisals because of the latter™s union activities, (6) 
August 16 threat to two employees that they would be among 
the ﬁnextﬂ to leave Respondent™s employ, implie
dly as a result 
of engaging in union activities,
60 (7) August 16 threat to two 
employees that they would be di
scharged, impliedly as a result 
of their union activities,
61 (8) August 16 comment to Swiney 
creating the impression of surveillance,
62 (9) August 27 com-
ments to Adkins creating the imp
ression of surveillance, (10) 
August 27 interrogation of Adkins concerning the latter™s union 
activities,
63 (11) August 29 interrogation of Chaffins concern-
ing another employee™s union activities, and (12) a declaration 
to Chaffins that he was bei
ng laid off on August 29 for engag-ing in union activities.  Employ
ees in the ﬁPageﬂ department 
were told by Foreman Maynard on August 2 that (1) the August 
1 layoff of three aluminum department employees took place 
because those employees were engaged in union activities, (2) 
Respondent had contacted the prio
r employer of a ﬁPageﬂ De-
partment employee concerning th
at employee™s activities dur-
ing his prior employment and 
(3) that a ﬁPageﬂ department 
employee had been laid off by Respondent for, by implication, 
engaging in union activities duri
ng his prior employment.  Re-
spondent™s employees received
 the message from Foreman 
Hyden in the following manner:  (1) an August radio call from 
                                                          
                                                           
59  The complaint does not contain 
an allegation relating to this con-
duct. 
60  Ibid
. 61  Ibid. 
62  Ibid. 
63  Ibid. 
Respondent™s cafeteria which creat
ed an impression of surveil-lance,
64 (2) a declaration made around August 25 that three 
employees had been suspended fo
r engaging in union activities, 
(3) an August 28 confirmation of 
a threat of plant closure, and 
(4) an August 29 threat of plant closure.  In the steel depart-
ment, Foreman Hamilton implied 
that the August 29 layoff was 
due to the union activities of the laid-off employees.  To the 

extent that the foregoing supervis
ory actions were alleged to be 
unlawful in the complaint, I find that they constituted unfair 

labor practices violative of 
Section 8(a)(1) of the Act.
65  I fur-ther find that Hyden™s Octobe
r 11 comments to Floyd did not 
rise to the level of an un
lawful promise of benefit. 
2.  Discrimination agai
nst individual employees 
It is undisputed that Smith Jr. gave Rowe an August 21 writ-
ten warning for talking to fellow 
employees about the Union, at 
a time when Respondent permitted employee working time 
conversations about all other subj
ects.  That warning is an un-
fair labor practice violative of Section 8(a)(3) of the Act.  See 
Orval Kent Food Co.
, 278 NLRB 402, 407 (1986). 
The General Counsel contends that the suspensions and ter-
minations of Blevins, Kendrick,
 and Wiley were unlawful.  
Respondent counters that the em
ployees were discharged for 
threatening or intimidating fellow workers who did not support 
the Union.  The record contai
ns overwhelming evidence of Respondent™s animus toward the Union.  The record clearly 

demonstrates that Respondent was kept apprised of the union 
activities of its work force,
66 and the employees in question 
were terminated on the day afte
r their first public involvement 
with the Union.  Finally, there is not a scintilla of evidence that 
Respondent conducted any kind of investigation of the underly-
ing harassment complaints between the time it suspended 
Blevins, Kendrick, and Wiley ﬁp
ending investigationﬂ and the 
time it fired them.  Based on the foregoing facts, I find that 
Respondent™s purported basis for 
the three terminations is pre-
textual.
67  This finding is buttressed by Foreman Hyden™s 
statement that the discharges were due to union activities.  Ac-

cordingly, I conclude that the suspensions and discharges of 
Blevins, Kendrick, and Wiley we
re unfair labor practices in 
violation of Section 8(a)(3) of the Act. 
The General Counsel argues that Mitchell Goble™s Septem-
ber 19 discharge was unlawful.
  Respondent counters that 
Goble was terminated for absenteeism pursuant to the com-
 64  Ibid
. 65  Respondent appears to argue th
at holding a supervisor training 
session on union organizing in April or May and another when Craft 
was hired several weeks before the election effectively eliminates any 
possibility that its supervisors violated 
the Act.  At the time of the first 
session, the supervisors had no reason to believe that the training had 
any direct relevance to their jobs.  
Almost all of unlawful supervisory 
conduct took place 3 to 4 months after the first session and prior to the 
second.  For the foregoing reasons, I find Respondent™s argument un-
persuasive. 
66  Illustrative are the note in Mitchell Goble™s personnel file and J. 
R. Hall™s foreknowledge of union handbilling. 
67  This finding moots the question of whether the complaints made 
by Cox and Frasier, if believable, 
would have justified the dispropor-
tionately harsh and demonstrably disparate discipline imposed on 
Blevins, Kendrick, and Wiley. 
 R&S TRUCK BODY CO. 337pany™s progressive disciplinary sy
stem.  I infer from the recor-
dation of Union activity in Goble™
s personnel file that he was a 
subject of Respondent™s demonstr
ated antiunion animus at the 
time of his discharge.  It is 
uncontested that Goble would not 
have been fired on September 19 absent the August 22 warn-
ing.68  Given my earlier finding 
that no such warning was is-
sued to Goble, I find that the 
purported reason for his termina-
tion was pretextual.  I therefore 
conclude that his discharge was 
an unfair labor practice violative 
of Section 8(a)(3) of the Act. 
The General Counsel requests a finding that Doug Isaac and 
Rodney Goble Jr. were subjected 
to discriminatory pay cuts.  
Respondent apparently argues that Isaac and Goble were the 
only employees to be transferred 
to a different positions when 
the second shift was eliminated,
69 the two were demoted to a 
less-skilled position and were offered wage rates which were 
ﬁhigh for that jobﬂ but low enough to be ﬁfair to everybody 
else.ﬂ
70  Respondent™s argument is without support in the re-
cord.  First, there were five employees who were transferred to 
less-skilled jobs when the second shift was eliminated; only 
twoŠIsaac and GobleŠsuffered pay reductions.  Second, Re-
spondent™s fairness contention loses much of its impact in view 
of the fact that at least one of the transferred employees whose 
pay was not cut was allowed to
 earn significantly more than 
other employees with the same job.
71  Third, the minimum rate for the same clean-up position three and one-half months later 
was higher than the rate offered either Isaac or Goble.
72  Fi-
nally, Respondent offered Isaa
c and Goble the same clean-up 
position at different rates of pay; if Goble had been offered the 
rate quoted to Isaac, it 
would not have been a pay cut for Goble.  
In sum, there is no evidence that Isaac and Goble were offered 
either a relatively high rate of pay for the cleanup position or a 
rate that was fair.  Based on 
these facts, as
 well as Respon-
dent™s antiunion animus and its
 undisputed knowledge of the 
union activities of Isaac and Goble, I find the pay reductions 
were discriminatorily motivated and therefore violative of Sec-
tion 8(a)(3) of the Act.
73  Given (1) the demonstration of dis-
crimination against Goble in the 
matter of his pay reduction, (2) 
Goble™s expressed desire in December 1996 or January 1997 to 
return to Respondent™s employ, 
(3) the availability in January 
of the parts window clerk position Goble had previously held 
and (4) Smith Jr.™s exclusion of Goble from the list of former 
employees who were offered reem
ployment at the beginning of 
February 1997,
74 I conclude that the General Counsel has made 
out a prima facie case that Responde
nt™s failure to rehire Goble 
                                                          
 ividuals.                                                           
68  After unsuccessfully attempting to evade a direct answer, Smith 
Jr. was forced during cross-examina
tion to concede that Goble would 
not have been terminated but for the August 22 warning. 
69  Respondent states on brief that 
a supervisor was ﬁthe only other 
individual who changed jobs as a 
result of the shift elimination.ﬂ 
70  Smith Jr. advanced this ra
tionale during his testimony. 
71 Documentary evidence establishes th
at Johnny Justice, an installa-
tion welder demoted to tacker, con
tinued to earn $7.25, when the rate 
of pay for tackers was between $5.85 and $6. 
72  Boduch™s documents indicate a minimum rate of $6.75 at the be-
ginning of February 1997. 
73  Because neither Isaac nor Goble was alleged in the complaint to 
have been constructively discharged, I will not address the issue. 
74  After some confusion, Boduch testified to this effect. 
was discriminatorily motivated.  Respondent has not rebutted 
this showing with evidence or argument.
75  Accordingly, I con-
clude that Respondent™s failure 
to rehire Rodney Goble Jr. was an unfair labor practice in viola
tion of Section 8(a)(3) of the 
Act. 
The General Counsel contends that Respondent™s February 
1997 offers to rehire certain discriminatees on the condition 
that those individuals waive all 
rights accrued in their former 
employment with Respondent are di
scriminatory.  The record is 
clear that a host of employees ha
ve been laid off and recalled 
by Respondent without loss of seniority.  Indeed, the only in-
stance in which employees reca
lled from layoff were consid-
ered ﬁnew employeesﬂ by Respondent appears to be its Febru-

ary 1997 offers to three known union adherents.  Respondent 
has offered no explanation for its 
blatantly punitive behavior.  I 
therefore find that the conditional 
job offers to Adkins, Blevins, and Swiney were discriminatory 
and conclude that those offers 
violate Section 8(a)(3) of the Act.  The record is silent on the 
question of whether the job offers extended to Castle, 
McFarland, Pence, Salyer, 
Tackett, and Williamson were 
conditioned in the same manner as those discussed above; I 
shall therefore recommend dismissal of that portion of the 
complaint pertaining to these six ind
3.  The layoffs 
a.  July 12 layoff 
The General Counsel contends that Respondent laid off 
seven employees on July 12 in a 
discriminatory attempt to quell 
support for the Union, while Respondent argues that the layoff 

was required for legiti
mate business reasons.76  The record 
establishes that (1) the layoff took place shortly after Respon-
dent commenced its counter-offen
sive to the Union™s organiz-
ing campaign, (2) the highest 
level of Respondent™s manage-
ment had displayed significant an
tiunion animus at the time of 
the layoff, (3) the layoff appears to be the first in which the 

laid-off employees had ﬁDo Not Re
hireﬂ instructions placed in 
their personnel files, (4) Respondent was shown to have actual 
knowledge that at least two of 
the laid-off employees were 
union supporters, and (5) some of Respondent™s employees 

informed it of the prounion activities and sympathies of other 
employees.  Smith Jr.™s initial rationale that the layoff was re-
quired by ﬁeconomic conditions and lack of orders,ﬂ which he 
articulated in the July 12 layo
ff notices and in his contempora-
neous conversations with the laid off employees, was reaf-

firmed in Respondent™s October 18 position statement.
77  No 
evidence was offered at the hearing to show the purported lack 
of orders.  Instead, Smith Jr. testified that (1) the seven em-
 75  Respondent did contend that Goble had forfeited any right of re-
call by quitting.  Interestingly, Resp
ondent also argued that its lack of 
discriminatory intent toward Goble 
was demonstrated by its refusal to 
grant his request to be laid o
ff, thereby forcing him to quit. 
76  While the July 12 layoff of 
Pence and Smith was not alleged in 
the complaint, it was fully litigated
 and briefed by both the General 
Counsel and Respondent.  I therefore 
conclude that the lawfulness of 
those layoffs may be resolved in this decision without prejudice to 
Respondent. 
77  Respondent there maintained that the July 12 layoff was ﬁdue to 
declining orders.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 338ployees had been laid off to improve efficiency,
78 (2) he pur-portedly used varying criteria to select the specific employees 
to be laid off, including the ult
imately subjective standards of 
skill and experience, (3) he did not terminate the seven employ-
ees for cause and he would have transferred them, rather than 
laid them off, if their services had been needed anywhere else 
in the facility, and (4) he wa
s personally responsible for the 
ﬁDo Not Rehireﬂ instructions.  Based on the shifting, implausi-
ble, and internally inconsistent rationale for the layoff offered 
by Respondent, I find its purported 
justification to be pretex-
tual.  Given (1) Respondent™s 
demonstrated animus, (2) its 
knowledge of the union campaign, 
(3) the timing of the layoff, 
(4) the disparate rehire treatment accorded the employees laid 

off on July 12, and (5) the pretextual justifications advanced for 
the layoff, I infer that Res
pondent had actual knowledge of 
prounion sympathies on the part 
of all seven employees.  See
 Montgomery Ward & Co
., 316 NLRB 1248 (1995).  I therefore 
conclude that the July 12 layoff was discriminatorily motivated 
and violative of Section 8(a)(3) of the Act. 
b.  August 1 layoff 
The General Counsel contends that Respondent™s August 1 
layoff of aluminum department
 employees Chandler, Howard, 
and Newberry was discriminatory;
79 Respondent maintains that 
it was required by a ﬁre
duction in new sales.ﬂ
80  Facts which 
bear directly on Respondent™s knowledge of the employees™ 

union activities, as well as its motivation for the layoff, include 
(1) Aluminum Department Fore
man Hall™s awareness prior to 
the layoff that the employees u
nder his supervision were dis-cussing the Union, as evidenced by his instruction to Chaffins 
to stay out of such conversations, (2) Hall™s declaration on the 
day after the layoff that Res
pondent™s upper management be-
lieved the aluminum department to
 be the source of the union 
campaign and Chandler, the campaign™s leader, (3) August 2 
statements by Hall and Foreman Maynard to the effect that 
Chandler, Howard, and Newberry had been laid off for engag-
ing in union activities, and (4) Hall™s mid-August statement that 
Chandler, Howard, and Newberry would not be recalled be-
cause of their union activities.  Further facts relating to Re-
spondent™s motivation include the following:  (1) Respondent 
had been ﬁbursting at the seamsﬂ with orders
 less than 2 months 
before, (2) a week before the layoff, Hall stated that he didn™t 
believe there was going to be 
a layoff since there was enough 
work to keep the aluminum 
department busy through Septem-
ber or October, (3) the layoff took place the same day as the 
first scheduled union meeting and involved one of the meet-
                                                          
                                                           
78  Smith Jr. testified to the effect 
that he determined the number of 
employees to be laid off by arrivi
ng at production quotas for the various 
departments and by dividing each 
quota by an idealized amount of 
production per man, which resulted in the correct number of men per 
department; he then laid off any employees beyond this number, appar-
ently on the theory that the production of the remaining men would 
increase to meet the quota. 
79  The layoff of ﬁPageﬂ department employee John MacFarland was 
not alleged in the complaint nor argued by the General Counsel on 
brief.  Accordingly, I will not addr
ess MacFarland™s layoff in this deci-
sion. 
80  Collins so testified. ing™s organizers, (4) Smith Jr. selected the employees to be laid 
off based on their seniority in the positions they held on August 
1 (job seniority)
81 and did not consider company seniority or an 
employee™s ability to fill other po
sitions (the latter in seeming 
disregard of Smith Jr.™s marching orders to improve effi-
ciency)Šjob seniority was appare
ntly the only selection crite-
rion which would allow Respondent to pick Chandler, Howard, 
and Newberry for layoff.
82  For the foregoing reasons, as well 
as those discussed in connection with the July 12 layoff, I find 

that Respondent™s August 1 layoff of Chandler, Howard, and 
Newberry was due to Respondent™s
 belief that those employees 
supported the Union.  Accordingl
y, I conclude that the layoff 
was an unfair labor practice in vi
olation of Section 8(a)(3) of the Act. 
c.  August 29 reduction in force 
The General Counsel contends that the reduction in force af-
fecting eight more aluminum department employees on August 
29 and 30 was also discriminatorily motivated; Respondent 

demurs on grounds similar to thos
e it advanced with respect to 
the August 1 layoff.  The following facts are material to the 
questions of Respondent™s knowle
dge and motive:  (1) the un-
ion activities of Chaffins and Kn
ott were the subject of surveil-
lance by Aluminum Department
 Foreman J. R. Hall in mid-
August, (2) around August 16, Hall implied Swiney™s union 
activities were under surveilla
nce, (3) Hall™s August 27 com-
ment implied that Hall knew th
at Castle had signed the union 
petition, (4) Hall informed Chaffins on August 29 that the latter 
had been laid off for engaging 
in union activities, (5) Hall was 
aware of Knott™s support for the Union as the result of an 

unlawful interrogation on August 29,
 and (6) the impact of the 
August 29-30 layoffs fell disproportionately on union support-
ers.  See
 American Wire Products, 313 NLRB 989, 994 (1994).  
Respondent™s rationale for the reduction in force appears to be 

based on Collins™ August 29 memorandum which noted that 
ﬁaluminum orders are almost non 
existent (sic.)ﬂ and directed 
Smith Jr. to ﬁlay off the necessary people to make each depart-

ment as productive as possible.ﬂ  Further facts relating to Re-spondent™s motivation are as foll
ows:  (1) Smith Jr.™s August 22 
statement to Rowe to the effect that there was too much work in 
the aluminum department to jus
tify the layoff of even 1 indi-
vidual, (2) aluminum orders went from 13 in June and 17 in 

July to 34 in August, (2) al
uminum production actually de-
clined by 17 percent between 
July and August (belying Smith 
Jr.™s testimony of a 60-percent decline in aluminum production 
after August 1),83 (3) a more severe, seasonal reduction in the 
 81  Smith Jr. confirmed on cross-examination that, if an employee 
had been an understructure welder for 10 years and had become a small 
parts welder 2 months before the layoff, he would consider the em-
ployee to have 2 months™ seniority. 
82  Three department employees had less company seniority than ei-
ther Chandler, Howard, or Newberry, and six employees in the alumi-
num department (excluding Chandler
 and Newberry) had less seniority 
than Howard. 83  Smith Jr. testified that production fell from 10 beds to between 3 
and 5 beds per week; average production for the 4.5 weeks of July was 
3.88 beds per week, while the average for the same duration of August 
was 3.22 beds per week. 
 R&S TRUCK BODY CO. 339receipt of aluminum orders in the second and third quarters of 
1995 caused a reduction by 2 of 
22 aluminum department em-
ployees (1 of the departing employees was temporarily laid 

off), as opposed to a permanen
t layoff of 11 of 21 employees 
during the same part of 1996, (4) Respondent™s budget docu-ments show that the installati
on department, which never suf-
fered a layoff, was the least ef
ficient department in Respon-
dent™s operation (i.e., it was over-budget in payroll expenses for 
each of the first 10 months of 1996), and (5) although the level 
of orders in the aluminum depa
rtment fell again after August, 
department employees began wo
rking overtime 2 weeks after 
the reduction,84 5 employees were transferred into the depart-
ment by the third week of October and three more employees 

were transferred in by the first week of the following January.  
Based on these facts and for the reasons discussed in connec-
tion with the July 12 and August 1 layoffs, I find the August 29 
and 30 reduction in force to be without any honest business 
justification and to have been discriminatorily motivated.  I 
therefore conclude that the reduction violated Section 8(a)(3) of 
the Act. 
On September 6, Respondent wrote to the employees who 
had been laid off on July 12 and 
August 1, informing them that 
their temporary layoffs had been
 made permanent.  Collins 
explained that, when it became necessary to terminate the more 
experienced employees at the e
nd of August, it made no sense 
to leave less qualified employee
s on layoff status.  Interest-
ingly, (1) all of the employees 
laid off before August 29 were 
senior to three of those who 
left on August 29 and 30 and (2) 
three of the eight former empl
oyees to whom Respondent of-
fered employment in February 1997 were among those ﬁless 

qualified.ﬂ  Equally interesting is the fact that the decision to 
make the layoffs permanent (and the permanently laid-off em-
ployees ineligible to vote in the representation election one 
month later) coincided tempora
lly with Respondent™s employ-
ment of Craft as a labor consultant.  For the reasons set out above, I conclude that Respondent™s conversion of the July 12 

and August 1 layoffs from temporary to permanent was dis-
criminatorily motivated and violation of Section 8(a)(3) of the 
Act. 
III.  THE REPRESENTATION CASE 
A. Ballot Challenges 
At the October 11 election in Case 9ŒRCŒ16781, a Board 
Agent challenged the ballots of Greg Adkins, Ernie Blevins, 
Nero Blevins, Ronnie Castle, Terry Chaffins, William Chan-
dler, Thomas Floyd, Jeff Howard, DeWayne Kendrick, Ray 
Knott, Eric Newberry, Greg Tackett, Randy Wiley, and Mike 
Williamson on the ground that their names did not appear on 
the eligibility list.  Given my findings above that each of these 
individuals was unlawfu
lly terminated by 
Respondent, the chal-
lenges will be overruled and the ballots opened and counted. 
At the same time, the Union 
challenged the ballots of Mi-
chael Auxier, Ervin Collins, and Willis Matthews on alternative 
grounds that (1) they were inde
pendent contractors, (2) they 
                                                          
                                                           
84  Respondent™s argument that this overtime may have been worked 
by aluminum department employees out
side that department was left as 
an unsubstantiated speculation. 
were casual employees, or (3) they did not share a community 
of interest with unit employees.  Auxier and Collins were re-
garded by Respondent as full-
time pickup and delivery truck 
drivers, while Willis was regarded as a regular part-time em-
ployee in that position.
85  These drivers are only paid when 
Respondent requires the pickup or delivery of products, but the 
time they actually work is in excess of that required of part-
time employees.
86  These three drivers have the same method of 
compensation, receive the same basic benefits and enjoy the 
same profit-sharing participation,
87 must meet the same job 
requirements (physical, e
ducational, and licensing)
88 and per-form the same day-to-day functions under the same working 
conditions and within the 
same regulatory framework
89 as 
Re-spondent™s single tractor/trailer truck driver, an individual 

whose ballot was not challenged 
by the Union.  Respondent™s 
pickup and delivery drivers report to a different supervisor than 
does its tractor/trailer truck driver.  On occasions when none of 
Respondent™s pickup and delivery drivers is available, their 
duties are performed by production employees from the unit.
90  Finally, a grammatical cavil may shed light on the parties™ in-
tent:  the stipulated unit refers to
 ﬁdriversﬂ in the plural; without 
Auxier, Collins, and Matthews, the unit would include only one 
driver.  Based on the foregoing facts, I find that the challenges 
to the ballots of the pickup a
nd delivery drivers should be over-
ruled and that their ballots 
should be opened and counted. 
The Union also challenged the ballots of Ruby and Wade 
Conn on the grounds that (1) they were not statutory employees 
and (2) they did not share a community of interest with unit 
employees.  Prior to 1989, Ruby Conn was employed by Wil-
liam and Delores Smith Sr. as a domestic servant at their home; 
the employment relationship du
ring that period between the 
Smiths Sr. and Wade Conn, Ruby™s husband, is not of record.   

On June 12, 1989, the Conns were placed on Respondent™s 
payroll as janitors at the instance of Delores Smith, who at that 
time was a vice president of Respondent with no other person-
nel responsibilities.
91  Thereafter, the Conns spent the prepon-
derance of their working hours (over 80 percent during 1996) 
as household domestics at the Sm
ith Sr.™s home, while perform-ing occasional office janitorial du
ties at Respondent
™s facility.  
Neither individual spent a demonstrated minimum or regular 
number of hours per month working at the facility during 1996.  
Indeed, Wade did not perform an
y work at the facility during 
 85  This finding is based on Respon
dent™s personnel records, which 
are supported by Charles Collins™ testimony. 
86  During the third quarter of 1996, (1) Auxier, who was not em-
ployed for a 2-week period, worked on an average of 10 days per 
month, generally in excess of 8 hour
s per day, (2) Collins, who took his 
scheduled vacation during this period, worked an average of 9 days per 

month, generally in excess of 8 hours per day, and (3) Matthews 
worked an average of 12 days per month, generally in excess of 8 hours 
per day. 
87  Charles Collins so testif
ied without controversion. 88  This finding is based on the 
relevant position descriptions. 
89  Charles Collins™ uncontroverted testimony to this effect was sup-
ported by the relevant position descriptions. 
90  Charles Collins testified without controversion as to the identity 
of at least one production employee 
who had performed the duties of a 
pickup and delivery driver. 
91  Charles Collins testified to this effect. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 340four months of the year and Ruby spent less than 2 days at the 
facility during 2 separate months.
92  At the Smith Sr. home, the 
Conns are supervised by the Sm
iths Sr.  There is no evidence 
that the Conns™ occasional work at
 the facility is supervised by 
any of the managers or supervisors who supervise Respon-

dent™s production and maintenan
ce employees.  Wade™s annual 
performance review is filled out by his wife and reviewed by 

Charles Collins, while Ruby is reviewed directly by Collins; 
Respondent™s general manager do
es not otherwise review the performance of any nonm
anagerial employees.
93  Based on these facts, I find that the Unio
n™s challenges to the ballots of 
Ruby and Wade Conn should be sustained. 
B.  Respondent
™s Objection 
Respondent alleges that, on the evening of October 10, the Union knowingly and intentionally made false representations 

to a substantial number of unit employees concerning the Un-
ion™s collective-bargaining agreem
ent with Cook Family Foods.  
Based on the findings set our earlier in this decision, I further 
find Respondent™s objection to 
be without factual support.
94 Accordingly, it is overruled. 
C.  The Union™s Objections The following union objections to the election are before me 
for consideration:  objection 1, 
relating to threats of plant clo-
sure or relocation; objection 2,
 relating to the discharge of 
Mitchell Goble; objection 3, re
lating to ﬁother accusations 
which would discourage employees from voting for union rep-
resentationﬂ; objection 4, relating to the layoff or discharge of 
Greg Adkins, Ernie Blevins, Ne
ro Blevins, Ronnie Castle, Wil-
liam Chandler, Jeff Howard, De
Wayne Kendrick, Ray Knott, 
Eric Newberry, Adam Swiney, Greg Tackett, Randy Wiley, and 
Mike Williamson; objection 5, relating to a change in Respon-
dent™s pay procedures; and ﬁOther Conduct,ﬂ relating to the 
conversion of the July 12 and A
ugust 1 layoffs from temporary 
to permanent.  Objections 1, 
2, 4, and ﬁOther Conduct,ﬂ which 
are coextensive with allegations of the complaint found above 
to constitute unfair labor practices, are sustained
.  See
 Dal-Tex 
Optical Co.,
 137 NLRB 1782, 1786 (1962).  Objections 3 and 5 
are not duplicative of allegations of the complaint, appear to 
have been abandoned on brief and are overruled.  For the fore-
going reasons, I shall order that
, should my rulings on chal-
lenged ballots result in a vote ta
lly in favor of Respondent, the 
election be set aside. 
CONCLUSIONS OF LAW 
1.  Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  By the following acts, Re
spondent has engaged in unfair 
labor practices within the meaning of Section 8(a)(1) of the 
                                                          
                                                           
92  Findings on the Conns™ work patterns are derived from documen-
tary evidence concerning the number of hours they worked. 
93  Charles Collins testified to this effect. 
94  In addition, the preponderance of credible evidence does not sub-
stantiate Respondent™s contention that the Union used a forged docu-
ment on October 10. 
Act:  (a) interrogating employees concerning their union activi-
ties or the union activities of other employees, (b) threatening 
employees with job loss, layoff, 
denial of recall, suspension, reduced profit-sharing bonuses, contacting former employers, 
plant closure or relocation, or 
other unspecified reprisals, if 
they select a union to represent them, (c) impliedly threatening 

employees or promising them be
nefits by soliciting them to 
campaign against the union or to disclose the prounion activi-
ties of other employees, (d) prom
ising or impliedly promising 
employees improved working cond
itions or other benefits, if 
employees reject union represen
tation, and (e) giving employ-
ees the impression that their union activities or the union activi-
ties of other employees are being kept under surveillance. 
4.  By the following acts, Re
spondent has engaged and is en-
gaging in unfair labor practices 
within the meaning of Section 
8(a)(1) and (3) of the Act:  warning employees, reducing em-

ployees™ pay, suspending employ
ees, temporarily laying off 
employees, permanently laying off employees, converting em-
ployees™ temporary layoffs to pe
rmanent layoffs, discharging 
employees, refusing to rehire 
employees and conditioning em-
ployees™ return to work on their relinquishment of seniority and 
related benefits, because employees join or assist the union or 
engage in concer
ted activities. 
5.  Respondent™s unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
6.  The preponderance of the evidence does not indicate that 
Respondent has otherwise violated the Act. 
7.  Respondent unlawfully interf
ered with the representation 
election held on October 11, 1996. 
REMEDY Having found that Respondent engaged in certain unfair la-
bor practices, I find that it must
 be ordered to cease those prac-
tices and to take certain affirmative action designed to effectu-
ate the policies of the Act.  Resp
ondent will be ordered to make 
whole any employees in the unit who sustained losses in wages 
or benefits because of Respond
ents™ unlawful conduct.  Such 
amounts shall be computed as prescribed in F. W. Woolworth 
Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended:
95 ORDER The Respondent, R & S Truck Body Company, Inc., Allen, 
Kentucky, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a)  Interrogating employees co
ncerning their union activities 
or the union activities of other employees. 
(b)  Threatening employees with job loss, layoff, denial of 
recall, suspension, reduced pr
ofit-sharing bonuses, contacting 
former employers, plant closure 
or relocation, or other unspeci-
fied reprisals, if they select a union to represent them. 
 95  If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 R&S TRUCK BODY CO. 341(c)  Impliedly threatening em
ployees or promising them 
benefits by soliciting them to 
campaign against the union or to disclose the prounion activities of other employees. 
(d)  Promising or impliedly 
promising employees improved 
working conditions or other benef
its, if employees reject union 
representation. 
(e)  Giving employees the impression that their union activi-
ties or the union activities of 
other employees are being kept 
under surveillance. 
(f)  Warning employees, reducing employees™ pay, suspend-
ing employees, temporarily layi
ng off employees, permanently 
laying off employees, convertin
g employees™ temporary layoffs 
to permanent layoffs, dischargin
g employees, refusing to rehire 
employees and conditioning employ
ees™ return to work on their 
relinquishment of seniority and related benefits, because em-
ployees join or assist the Union or engage in concerted activi-
ties. (g)  In any other manner interfering with, restraining, or co-
ercing its employees in the exercise of the rights guaranteed 
them in Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  Within 14 days from the date of this Order, offer Greg 
Adkins, Ernie Blevins, Nero Bl
evins, Ronnie Castle, Terry 
Chaffins, William Chandler, Thomas Floyd, Mark Fraley, 
Mitchell Goble, Craig Hall, 
Jeff Howard, DeWayne Kendrick, 
Ray Knott, Eric Newberry, Mark
 Salyer, Adam Swiney, Greg 
Tackett, Randy Wiley, Mike Williamson, and Grady Yates 
immediate and full reinstatement to their former jobs or, if 
those jobs no longer exist, to substantially equivalent positions, 
without prejudice to their seniority or other rights and privi-

leges previously enjoyed, and make them whole for any loss of 
earnings or other benefits suffere
d as a result of the discrimina-
tion against them, in the manner set forth in the remedy section 
of the decision. (b)  Within 14 days from the date of this Order, offer Rodney 
Goble Jr. immediate and full reinstatement to the day-shift parts 
window clerk position or, if that job no longer exists, to a sub-
stantially equivalent position wit
hout prejudice to his seniority 
or other rights or privileges prev
iously enjoyed, and make him 
whole for any loss of earnings or other benefits suffered as a 
result of the discrimination against him, in the manner set forth 
in the remedy section of the decision. 
(c)  Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful suspensions and/or dis-
charges of Nero Blevins, Mitc
hell Goble, DeWayne Kendrick, 
and Randy Wiley and notify them in writing that this has been 
done and that the suspensions and/or discharges will not be 
used against them in any way. 
(d)  Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful layoffs of Greg Adkins, 
Ernie Blevins, Ronnie Castle, Terry Chaffins, William Chan-
dler, Thomas Floyd, Mark Fraley, Craig Hall, Jeff Howard, Ray 
Knott, Eric Newberry, Mark Salyer, Adam Swiney, Greg 
Tackett, Mike Williamson, and Grady Yates, and notify them in 
writing that this has been done and that the layoffs will not be 
used against them in any way. 
(e)  Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful warning of Bobby Rowe, 
and notify him in writing that this has been done and that the 
warning will not be used against him in any way. 
(f)  Preserve and, within 14 days of a request, provide at the 
office designated by the Board or its agents, a copy of all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records, including an 
electronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backpay due under the 
terms of this Order.  If requested, the originals of such records 
shall be provided to the Board or its agents in the same manner. 
(g)  Within 14 days after service by the Region, post at its 
Allen, Kentucky facility copies of the attached notice marked 
ﬁAppendix.ﬂ96 Copies of the notice, on forms provided by the 
Regional Director for Region 9, 
after being signed by the Re-
spondent™s authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuou
s places, including all places 
where notices to employees are customarily posted.  Reason-

able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current and former employee
s employed by the Respondent 
at any time since June 4, 1996. 
(h)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
IT IS FURTHER RECOMMENDED that: 1.  Respondent™s objection to 
the election of October 11, 
1996, be overruled. 
2.  Objections 1, 2, 4, and ﬁOther Conductﬂ filed by the Na-
tional Conference of Firemen and Oilers, Service Employees 
International Union, AFLŒCIO (t
he Union) be sustained, and 
the Union™s objections 3 and 5 be overruled. 
3.  Within 14 days from the date of this decision, the chal-
lenged ballots of Greg Adkins, 
Michael Auxier, Ernie Blevins, 
Nero Blevins, Ronnie Castle, Terry Chaffins, William Chan-
dler, Ervin Collins, Thomas Floyd, Jeff Howard, DeWayne 
Kendrick, Willis Matthews, Ray Knott, Eric Newberry, Greg 
Tackett, Randy Wiley, and Mike Williamson in Case 9ŒRCŒ
16781 be opened and counted by the Regional Director and a 
revised tally of ballots be issued. 
4.  If the revised tally of ballots reveals that the Union has 
received a majority of the valid ballots cast, the Regional Direc-
tor shall issue a certification of representative.  If, however, the 
                                                          
 96  If this Order is enforced by a judgment of a United States Court 
of Appeals, the words in the notice reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 342revised tally shows that the Union has not received a majority 
of the ballots cast, the Regional Director shall set aside the 
election and conduct a new electio
n when he deems that cir-
cumstances permit the free choice of a bargaining representa-
tive. 
  APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities.  
 WE WILL interrogate you concerning your union activities 
or the union activities of other employees. 
WE WILL NOT threaten you with job loss, layoff, denial of 
recall, suspension, reduced pr
ofit-sharing bonuses, contacting 
former employers, plant closure 
or relocation, or other unspeci-
fied reprisals, if you select the National Conference of Firemen 
and Oilers, Service Employees In
ternational Union, AFLŒCIO, or any other union to represent you. 
WE WILL NOT  impliedly thr
eaten you or promise you 
benefits by soliciting you to campaign against the National 
Conference of Firemen and Oilers, Service Employees Interna-
tional Union, AFLŒCIO
, or any other union or solicit you to 
disclose the pro-union activities of other employees. 
WE WILL NOT promise or imp
liedly promise you improved 
working conditions or other benefits, if you reject union repre-
sentation by the
 National Conference of Firemen and Oilers
, Service Employees Internationa
l Union, AFLŒCIO, or any 
other union. 
WE WILL NOT give you the impression that your union ac-
tivities or the union activities of
 other employees are being kept 
under surveillance. 
WE WILL NOT warn you, reduce your pay, suspend you, 
temporarily lay you off, permanen
tly lay you off, convert your 
temporary layoff to a permanent la
yoff, discharge you, refuse to 
rehire you or condition your return to work on your relinquish-
ment of seniority and related bene
fits, because you join or assist 
the National Conference of Fi
remen and Oilers, Service Em-
ployees International Union, AFLŒCIO, or any other union or 
because you engage in concerted activities. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL offer Greg Adkins, Ernie Blevins, Nero Blevins, 
Ronnie Castle, Terry Chaffins, William Chandler, Thomas 
Floyd, Mark Fraley, Mitchell G
oble, Craig Hall, Jeff Howard, 
DeWayne Kendrick, Ray Knott, 
Eric Newberry, Mark Salyer, 
Adam Swiney, Greg Tackett, Randy Wiley, Mike Williamson, 
and Grady Yates immediate and full reinstatement to their for-
mer jobs or, if those jobs no longer exist, to substantially 
equivalent positions, without prejudice to their seniority or 
other rights and privileges previously enjoyed, and WE WILL 

make them whole for any loss of earnings or other benefits 
suffered as a result of our discrimination against them. 
WE WILL offer Rodney Goble Jr. immediate and full rein-
statement to the day shift parts 
window clerk position or, if that 
job no longer exists, to a substa
ntially equivalent position with-
out prejudice to his seniority or other rights or privileges previ-
ously enjoyed, and WE WILL make him whole for any loss of 
earnings or other benefits suffered 
as a result of our discrimina-
tion against him. 
WE WILL remove from our files any reference to the unlaw-
ful suspensions and/or discharges
 of Nero Blevins, Mitchell Goble, DeWayne Kendrick, and Randy Wiley, and WE WILL 
notify them in writing that this has been done and that the sus-
pensions and/or discharges will no
t be used against them in any 
way. 
WE WILL  remove from our files any reference to the 
unlawful layoffs of Greg Adkins
, Ernie Blevins, Ronnie Castle, 
Terry Chaffins, William Chandler, Thomas Floyd, Mark Fraley, 
Craig Hall, Jeff Howard, Ray Kno
tt, Eric Newberry, Mark Sal-
yer, Adam Swiney, Greg Tackett, Mike Williamson, and Grady 
Yates, and WE WILL notify them in writing that this has been 
done and that the layoffs will not 
be used against them in any 
way. 
WE WILL remove from our files any reference to the unlaw-
ful warning of Bobby Rowe, and WE WILL notify him in writ-
ing that this has been done and that the warning will not be 
used against him in any way. 
 R&S TRUCK BODY COMPANY, INC. 
 